PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Seagate Technology LLC
Application No. 17/008,208
Filed: 31 Aug 2020
For: SCALABLE STORAGE DEVICE

:
:
:	DECISION ON PETITION
:
:





This is a decision on the petition under 37 C.F.R. § 1.78(c), filed January 24, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to the prior-filed provisional application set forth in the concurrently-filed Application Data Sheet (ADS). 

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 C.F.R. § 1.78(c) is only applicable to those applications filed after the expiration of the period specified in 37 C.F.R. § 1.78(a)(4).  In addition, the petition under 37 C.F.R. § 1.78(c) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. § 119(e) and 37 C.F.R. § 	1.78(a)(3) to the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 C.F.R. § 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


The petition lacks item(s) (1) as required.

With respect to item (1), the corrected ADS submitted January 24, 2022, does not include the appropriate markings (i.e., underlining for insertions and strike-through or brackets for text removed) to show the changes in the domestic benefit information previously of record.

37 C.F.R. § 1.76(c)(1) states that information in a previously submitted application data sheet, inventor's oath or declaration under § 1.63, § 1.64 or § 1.67, or otherwise of record, may be corrected or updated until payment of the issue fee by a new application data sheet providing corrected or updated information. 37 C.F.R. § 1.76(c)(2) states, in pertinent part, that the corrected ADS must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed.

MPEP § 601.05(a)(II) states in pertinent part that the identification of the information being changed on a corrected ADS should be made relative to the most recent filing receipt.

The ADS supplied with the petition is not properly marked-up to identify the information being added or changed relative to the earlier filing receipt (pre-dating the filing of the petition), mailed November 4, 2020, which reads in part:
                

    PNG
    media_image2.png
    75
    656
    media_image2.png
    Greyscale


Specifically, the corrected ADS submitted with the petition provides strike-throughs for the prior application corrected prior application number, but the date was not captured on the filing receipt of November 4, 2020 (see above).  The corrected ADS does not indicate the needed correction for the date of the Provisional: the September 5, 2019 date is correct, but the incorrect date must be listed and struck-through as well as the correct date listed and underlined.


    PNG
    media_image3.png
    268
    925
    media_image3.png
    Greyscale


 
Therefore, the corrected ADS should include an appropriate strike-through or bracket for text removed regarding the provisional application numbers and filing dates listed on the most recent filing receipt, and underlining of all information being added for the domestic benefit claims (i.e., all changes must be marked on the ADS relative to the most recent filing receipt of November 4, 2020).

A renewed petition must be filed, accompanied by the item(s) required above, if reconsideration is desired.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.

/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
/ALESIA M. BROWN /
Alesia M. Brown
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)